EXHIBIT 10.2








OFFICE LEASE


  BUILDING: 7 Kingsbridge Road, Fairfield, NJ  



  LANDLORD: Faircorp Associates, LLC  



  TENANT: Infotech, Inc.  



  DATE: April 16, 2005  



  Suite No. 100  



--------------------------------------------------------------------------------



OFFICE LEASE

             This Lease, dated for reference purposes only March____, 2005, is
made by and between Faircorp Associates, LLC, ("Landlord"), and Infotech, Inc.,
("Tenant").

1.

CERTAIN LEASE PROVISIONS

             The description and amounts set forth below are qualified by their
usage elsewhere in this Lease, including those Sections referred to in
parentheses following such descriptions:

1.1

Tenant's address and telephone number. (Section 19):

  Tenant Name: Infotech, Inc.

  Address: 7 Kingsbridge Road, Fairfield, NJ

  Telephone: 973-227-8772

  Facsimile:


1.2

Premises. (Section 2.1):

  Suite No. 100

  Building Address: 7 Kingsbridge Road, Fairfield, NJ


1.3

Leased Area. (Section 2.1):

 

Approximately 9,660 Usable square feet plus an additional 5% for common area for
a total of 10,143 rentable square feet.


1.4

Total Building Area. (Section 2.1): 19,723 rentable square feet.


1.5

Tenant's Pro-Rata Share of Building Area. (Section 2.1): 49%


1.6

Lease Term. (Section 3.1): Five years


1.7

Rent Commencement Date. (Section 3.1): The earlier of: January 1, 2006 or the
termination date of the sublease between Tenant and Sungard.


1.8

Expiration Date. (Section 3.1, 3.2): December 31, 2010

Base Rent for Lease Term (exclusive of electricity and other utility charges)
(Section 4.1):

TERM   MONTHLY
BASE RENT   ANNUAL
BASE RENT   PER
SQ. FT . 1/1/2006 - 12/31/2010  $12,678.75.00  $152,145.00 $15.00

1st months rent to be submitted upon execution of the lease.


1.9

Option To Renew: Section 22


1.10

OMITTED


1.11

(a) Address of Landlord for rent payments (Sections 4.1, 4.2):

 

Faircorp Associates, LLC
c/o Hudson Equities Management Corp.
115 Christopher Columbus Drive, Jersey City, NJ 07302


(b) Address of Landlord for notices. (Sections 6.3, 19):
Same as 1.11a; and with a copy to:
Harry J. Reidler, Attorney at Law, 263 Hutchinson Road, Englewood, NJ 07631;
(201) 567-0797; fax (201) 871-4847


(c) Address of Tenant for notices (Sections 6.3, 19):


1.12

OMITTED


1.13

OMITTED


1.14

Landlord’s Share of Operating Expenses. (Section 6.2):
2004 Base Year Operating Expenses per rentable square foot per year, hereby
determined to be $4.50/ft. (In that the lease does not start until 2006 this
will be adjusted to 2006.


-2-

--------------------------------------------------------------------------------


1.15

Landlord's Share of Real Estate Taxes. (Section 6.2): 2004 Base Year Real Estate
Taxes hereby determined to be $1.38/ft.


1.16

Electricity. (Section 6.4): Initial cost per foot shall be $1.50. The initial
monthly installment shall be $1,207.50


1.17

Security Deposit. (Section 7): $24,000.00 to be submitted by December 1, 2005.


1.18

Use. (Section 8.1): Standard office use and computer repair and assembly


1.19

Brokers. (Section 25.20):


1.20

Prepaid Rent. NONE.


1.21

Guarantor:


1.22

OMITTED


1.22

Addendum(s). (Sections 3.2, 4.3, 9.2, 22): The following addendum(s) are
attached to this Lease: NONE.


This Lease consists of _____ articles on _____ pages, plus Exhibits A, B, C, and
D.


Faircorp Associates, LLC Infotech USA, Inc., Tenant


By:


By:  /s/ Ephraim Hasenfeld

--------------------------------------------------------------------------------

By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

Ephraim Hasenfeld, Member


Date:   4/14/05

--------------------------------------------------------------------------------

Date:   4/14/05

--------------------------------------------------------------------------------













-3-

--------------------------------------------------------------------------------


2.

PREMISES.


  2.1      Definition. Landlord hereby leases to Tenant and Tenant leases from
Landlord for the term, at the rental, and upon all of the conditions set forth
herein, that certain real property known by suite number and address specified
in Section 1.2 hereof, consisting of the approximate amount of rentable square
feet specified in Section 1.3 hereof, and which is referred to herein as the
Premises. The Premises are located in an office building presently consisting of
the total number of rentable square feet specified in Section 1.4 hereof, which
office building, the real property on which it is situated (the legal
description of which is attached hereto as Exhibit A), and any parking
facilities or structures appurtenant thereto are hereinafter collectively
referred to as the “Building”. The Premises are depicted in Exhibit B attached
hereto and incorporated herein by this reference, but the depiction of possible
uses, tenants or locations on Exhibit B shall not be construed to be a warranty
or representation by Landlord that any such uses, tenants or locations presently
exist or will continue to exist. Tenant’s share of the total amount of square
feet of the Building is equal to the pro-rata share specified in Section 1.5
hereof, and said percentage shall hereinafter be referred to as the Tenant’s
“Pro-Rata Share”.


2.2      OMITTED


  2.3      Public Areas. As long as this Lease remains in effect and Tenant is
not in default hereunder, Tenant shall have the nonexclusive right, in common
with the Landlord, other tenants, subtenants and invitees, to use the public
areas of the Building which consist of the entrance foyer and lobby of the
Building, the common corridors on the floor of the Building on which the
Premises are situated and other areas appurtenant to or servicing the elevators,
shipping and receiving areas and lavatories in the Building, provided that
Landlord shall have the right at any time and from time to time to exclude
therefrom such areas as Landlord may determine so long as access to the Premises
is not unreasonably denied.


3.

TERM.


  3.1      Term. The term of this Lease shall be the term specified in Section
1.6 hereof, commencing on the Commencement Date specified in Section 1.7 hereof
and ending on the Expiration Date specified in Section 1.8 hereof unless sooner
terminated pursuant to any provision of this Lease.


  3.2      Delay in Commencement. Notwithstanding said Commencement Date, if for
any reason Landlord cannot deliver possession of the Premises to Tenant on said
date, Landlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or the obligations of Tenant
hereunder. However, in such case Tenant shall not be obligated to pay rent until
possession of the Premises is tendered to Tenant, which date shall be the new
Commencement Date, and the Expiration Date shall be adjusted to reflect the term
listed in 1.6. Upon Landlord’s request, the parties agree to execute in writing
an Addendum to certify the Commencement Date and Expiration Date hereof, but
this Lease shall not be affected in any manner if either party fails or refuses
to execute such Addendum.


  3.3      Prior to the Commencement Date, Landlord at its cost and expense
shall do the work set forth in Exhibit C attached hereto.


  3.4      OMITTED.


  3.5      Holding Over. If Tenant remains in possession of the Premises or any
part thereof after the expiration date specified in Section 1.8, such occupancy
shall be a tenancy from month to month at a monthly rental equal to one hundred
fifty percent (150%) of the Base Rent and Additional Rent payable hereunder. The
foregoing provisions of this Section 3.5 shall neither be construed to give the
Tenant any right to remain in possession of the Premises or any part thereof
after the expiration of the term hereof nor to waive any of the Landlord’s
rights under this Lease to collect any damages to which it may be entitled,
whether direct or consequential.


4.

RENT.


  4.1      Base Rent. The Base Rent for the Premises for the term of this Lease
shall be as specified in Section 1.9, payable in the monthly installments
specified therein, in advance, on the first day of each month of the term
hereof; Tenant shall pay Landlord upon the execution of this Lease the sum
specified in Section 1.9 as the installment of Base Rent for the first full
calendar month of the term of the Lease. Provided, however, that if the
Commencement Date does not occur on the first day of a month, the aforesaid
payment shall be for the initial thirty (30) days of the Lease and the next
monthly installment of


-4-

--------------------------------------------------------------------------------


  Base Rent shall be due on the first day of the first full calendar month of
the term but shall be prorated to cover only those days of said calendar month
not previously paid by the Tenant by its initial payment. Base Rent for any
period during the term hereof which is less than one (1) calendar month shall be
a pro rata portion of the monthly installment based upon the actual number of
days the Lease is in effect during said calendar month. All rents shall be
payable in lawful money of the United States of America without notice or demand
and without any deduction, offset or abatement, and shall be payable to Landlord
at the address stated in Section 1.11(a) or to such other persons or at such
other places as Landlord may designate in writing. The payment of Base Rent
hereunder shall be an independent covenant.


  4.2      Additional Rent. Both Tenant and Landlord expressly understand and
agree that all other sums, excepting Base Rent as described in Sections 4.1 and
5, which may from time to time become due under this Lease, shall be deemed
Additional Rent. Additional Rent shall include, but not be limited to, late
charges, interest, Shared Expenses as described in Section 6, attorneys’ fees,
security deposits and any cash bonds which may by circumstance be required to be
posted hereunder. Both Tenant and Landlord expressly understand and agree that
all monies paid by Tenant hereunder shall be first credited to Additional Rent
(and allocated among different items of Additional Rent as Landlord may
determine), and only then to Base Rent. All payments of Additional Rent shall be
in lawful money of the United States of America, shall be paid without any
deduction, offset or abatement, and shall be payable to Landlord at the address
stated in Section 1.11(a) or to such other persons or at such other places as
Landlord may designate in writing. The obligation to make payments of Additional
Rent hereunder shall be an independent covenant.


  4.3      Storage. Tenant agrees to pay to Landlord the amount of Additional
Rent for storage as set forth in any Storage Space Addendum incorporated in this
Lease, in advance for each month on the first day of each month of the term
hereof. Unless Tenant executes a Storage Space Addendum, Tenant shall have no
right to use any storage facilities of the Building.


  4.4      Acceptance of Rental Payments. No acceptance by Landlord of a lesser
sum than the Base Rent and/or Additional Rent then due shall be deemed to be
other than on account of the earliest amount of such rental due (unless Landlord
elects otherwise), nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction or compromise and settlement, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payments due or to pursue any other remedy as provided in this Lease.


5.

ESCALATIONS OF RENT.


  5.1      Determination. Intentionally Omitted


  5.2      Indexing. Intentionally Omitted


6.

SHARED EXPENSES.


  6.1      Determination. The monthly obligations for Additional Rent as
described in Section 4.2 shall be annually adjusted in accordance with the
provisions of Section 6.2 below.


  6.2      Escalations. (a) Landlord agrees to expend as its share of Operating
Expenses paid for and sustained by the Landlord during any calendar year an
amount not greater than that specified in Section 1.14. Said sum shall
constitute the maximum payable by Landlord as its contribution toward Operating
Expenses. The term “Operating Expense” means the total amounts paid or payable,
whether by the Landlord, or otherwise, on behalf of the Landlord, in connection
with the ownership, leasing, management, maintenance, repair and operation of
the Building, other than those expenses described in Section 6.2(b). Operating
Expense shall include, without limiting the generality of the foregoing, the
aggregate of the amount paid for heating, air conditioning, and providing
electricity and water and sewer charges to the Building, other than that paid by
individual tenants, the amount paid to any persons or entities for all labor
and/or wages (including the cost to Landlord of workmen’s compensation and
disability insurance, payroll taxes, welfare and fringe benefits), for services
rendered, and materials provided to the Building; administrative expenses
related to the Building; any costs incurred for any capital improvements or
structural repairs to the Building to effect labor savings or otherwise reduce
Operating Expenses, or required by law or by any governmental or
quasi-governmental authority having jurisdiction over the Building, which costs
shall be amortized over the useful life of the applicable capital improvements
or structural repairs;


-5-

--------------------------------------------------------------------------------


  the cost of accounting services necessary to compute the rent and charges
payable by tenants of the Building; fees for management services pertaining to
the Building; the cost of guards and other protection services; and the amount
paid for premiums for all insurance procured by Landlord to insure the Building
as may be required or permitted under this Lease (including, without limitation,
business interruption insurance (why?), and if there is a mortgage or deed of
trust on the Building, such insurance as may be required by the holder of such
mortgage or deed of trust). Notwithstanding the foregoing, Operating Expenses
shall not include the costs of special services rendered to tenants (including
Tenant) for which a special or separate charge is made, any costs of preparation
of space for new tenants in the Building, any costs borne directly by Tenant
under this Lease, leasing commissions, depreciation or interest payments, or
debt service payments made to a mortgagee. Notwithstanding anything to the
contrary contained in this Lease, Landlord’s obligation to pay in any calendar
year, as Landlord’s share of Operating Expenses paid for and sustained by the
Landlord during any calendar year, an amount not greater than that specified in
Section 1.14, is subject to and contingent upon the Building being fully
occupied at the end of the calendar year in question. If the Building is not
fully occupied at the end of any calendar year of the term of this Lease, then
Landlord’s obligation to pay Operating Expenses in such calendar year in an
amount not greater than that specified in Section 1.14, for purposes of this
Section 6.2, shall be determined as if the Building had been fully occupied
during that entire calendar year (“grossed up”) and Operating Expenses had been
in an amount which would be normal if the Building were fully occupied. For the
purposes of this Lease, the term “fully occupied” means the occupancy of 90% of
the Total Building Area (as specified in Section 1.4 hereof). Landlord, in its
sole discretion, will determine which Operating Expenses are appropriate to
“gross up” for purposes of this Section 6.2. Landlord shall consistently apply
all “gross ups”.


(b)   Landlord agrees to expend as its share of Real Estate Taxes paid for and
sustained by the Landlord during any calendar year an amount not greater than
that specified in Section 1.15. Said sum shall constitute the maximum payable by
Landlord as its contribution toward Real Estate Taxes. Real Estate Taxes shall
include general and special taxes, assessments, duties and levies, charged and
levied upon or assessed against the Building and/or any improvement situated on
the real property on which the Building stands, any leasehold improvement,
fixtures, installations, additions and equipment used in the maintenance or
operation of the Building, whether owned by Landlord or Tenant, not paid
directly by the Tenant. Further, if at any time during the term of this Lease,
the method of taxation of real estate prevailing at the time of execution hereof
shall be or has been altered so as to cause the whole or any part of the taxes
now or hereafter levied, assessed or imposed on real estate to be levied,
assessed or imposed upon Landlord, wholly or partially, as a capital levy or
otherwise, or on, or measured by the rents received from the Building, then such
new or altered taxes attributable to the Premises shall be deemed to be included
within the term “Real Estate Taxes” for purposes of this paragraph. The
reference to “Building” in this subparagraph shall include, as allocated by the
Landlord, improvements or facilities utilized in common by the Building and
other buildings upon or adjacent to the real property on which the Building
stands.


(c)   Commencing one (1) year after the Commencement Date, and continuing
thereafter during the term of this Lease, Tenant shall pay to Landlord monthly
in advance on the first day of each month, without notice or demand and without
any deduction, offset or abatement, in lawful money of the United States of
America, the amount of the Tenant’s Pro-Rata Share of the Shared Expenses as
estimated by Landlord to be incurred for the calendar year in which the monthly
payments are to be made. If the Expiration Date is not December 31, the monthly
payments owing hereunder during the last partial calendar year of the Lease
shall be appropriately adjusted. The term “Shared Expenses” shall mean the
amount by which Operating Expenses and Real Estate Taxes incurred in any period
exceed the amount of Landlord’s obligation for the same as specified in Section
1.14 and 1.15.


(d)   In each calendar year after the year in which the Commencement Date
occurs, Landlord shall send to Tenant a Landlord’s Statement which shall set
forth the actual amount of Shared Expenses, with the exception of those States
in which real estate taxes are billed on other than a calendar year basis, in
that event Landlord’s statement of Real Estate Taxes will be based on the Real
Estate Tax Fiscal Year and sent within a reasonable time after receipt of Real
Estate Tax Statements, and Tenant’s Pro-Rata Share thereof for the preceding
calendar year or portion thereof and the estimated amount of Shared Expenses and
Tenant’s Pro-Rata Share thereof for the calendar year in which the Landlord’s
Statement is given. Landlord’s failure to render a Landlord’s Statement with
respect to any period shall not eliminate or reduce Tenant’s obligation to pay
Shared Expenses and shall not prejudice Landlord’s right to render a Landlord’s
Statement with respect to any subsequent period. The obligations of Tenant under
the provisions of this paragraph with respect to any increase in rent shall
survive the expiration or any sooner termination of the term of the Lease.
Within fifteen (15) days next following the


-6-

--------------------------------------------------------------------------------


notification by Landlord of the contents of its Landlord’s Statement, Tenant
shall pay to Landlord the entire amount of Tenant’s Pro-Rata Share of actual
Shared Expenses for the prior period covered by the Landlord’s Statement less
the amount of Shared Expenses actually paid by Tenant for said period, plus
Tenant shall also then pay to Landlord such amount as is necessary to assure
that, through the calendar month in which the Landlord’s Statement is given, the
Tenant has paid to Landlord the full amount of estimated Shared Expenses for the
calendar year in which Landlord’s Statement is given, as if the Landlord’s
Statement were given on January 1 of said calendar year. For each month
following for the remainder of said calendar year, Tenant shall pay the monthly
estimated Shared Expenses set forth in the Landlord’s Statement. In the event
that the estimated payments made by the Tenant in the calendar year preceding
the date on which the Tenant is given notice of the Landlord’s Statement exceed
the Tenant’s Pro-Rata Share of actual Shared Expenses for such calendar year,
then should the Tenant not be otherwise in default hereunder, the amount of such
excess shall be applied by the Landlord to the next succeeding installments of
monthly estimated payments of Shared Expenses.


  6.3      Statements. Nothing in this Lease shall be construed to require
Landlord to render the statements described in Sections 5.2 and 6.2
simultaneously or in any particular order. All reasonable determinations by
Landlord pursuant to Section 6 shall be presumed to be correct. Until Tenant is
advised of the adjustment in its obligation to pay Shared Expenses, if any,
pursuant to the provisions of Section 6.2, Tenant’s monthly rental shall
continue to be paid at the then current rent (including all prior adjustments
thereto pursuant to this Lease). Upon written notice to Landlord of not less
than fifteen business days, Tenant shall have the right to review the
documentation relied upon by Landlord relating to the computation of Shared
Expenses, which review shall occur at the location specified in Section 1.11(b).
All Shared Expenses shall be computed on the actual basis. In computing Shared
Expenses, no cost or expense may be accounted more than once, any expenses which
are paid by the proceeds of insurance shall be excluded, and any expenses which
are separately metered or billed directly to and separately paid by any other
tenant shall be excluded. Tenant shall have the right to cause an audit to be
made of Landlord’s computation of Shared Expenses, at the location of the
Corporate Office in Jersey City, NJ, at Tenant’s sole expense, not more
frequently than once per calendar year. Tenant shall not be entitled to withhold
or deduct any portion of Base Rent or Additional Rent during the pendency of any
such audit. Any errors disclosed by such audit shall be promptly corrected,
provided that Landlord shall have the right to cause another independent audit
to be made of such computations. In the event that there is a disagreement
between such audits, the parties shall submit such matter to binding mediation.


  6.4      Electricity. Beginning on the earlier of the date that Tenant first
occupies the Premises or the Commencement Date, and continuing thereafter during
the term of this Lease, Tenant shall pay to Landlord monthly in advance on the
first day of each month, without notice or demand and without any deduction,
offset or abatement, in lawful money of the United States of America, the amount
per foot set forth in Section 1.16 multiplied by the Usable area in the
Premises, for electrical usage in the Premises, payable in 12 equal monthly
installments per annum. In the event electrical rates charged by the local
utility are increased, or if it is determined by an electrical usage survey that
the Tenant is using more electricity that it is currently paying for, then the
Landlord shall have the right to increase the charge for electricity
commensurate with the rate increase or the determination of the survey.


7.

SECURITY DEPOSIT.


7.1   Tenant agrees to submit a security deposit upon the execution of this
Lease in the amount set forth in Section 1.17 to the Landlord. The Security
Deposit will not be held in an escrow account and Tenant shall not be entitled
to interest on it.


7.2   Upon fourteen (14) days notice, the Landlord may deduct from the Security
any expenses incurred in connection with the Tenant’s violation of any agreement
in this Lease. If the amount of damage exceeds the Security, the Tenant shall
pay the additional amount to the Landlord on demand. The amount of Security is
to remain constant throughout the Term and replenished in the event such
expenses are deducted. Security is not to be used for the payment of Rent.


7.3   Tenant is to leave the Premises in good condition upon vacating. All Rent
and Additional Rent is to be paid in full within fourteen (14) days after
leaving the Premises. In the event that the Premises is not left in good
condition, or Rent and Additional have not been paid in full, Landlord may
deduct such amounts to put the Premises in good condition and satisfy any
outstanding balances of Rent and Additional Rent pursuant to this Lease. The
Landlord shall repay to the Tenant any balance remaining within thirty (30) days
after the end of the Term.


-7-

--------------------------------------------------------------------------------


8.

USE.


  8.1      Use. The Premises shall be used and occupied only for the uses
specified in Section 1.18 hereof, provided that the foregoing shall not be
construed as a representation or guarantee by the Landlord that such business
may lawfully be conducted on the Premises.


  8.2      Compliance With Law. In the event it is determined by the applicable
governmental unit that the Premises violates any building code, regulation or
ordinance, then it shall be the obligation of the Landlord, after written notice
from Tenant which includes a copy of the governmental unit’s determination, to
promptly, at Landlord’s sole cost and expense, rectify any such violation. In
the event Tenant does not give to Landlord written notice of any such violation
within thirty (30) days from the date on which Tenant is notified, then the
correction of the same shall be the obligation and expense of the Tenant.


  8.3      Waste and Nuisance. Tenant shall not commit, suffer or permit any
waste, damage, disfiguration or injury to the Premises, the common areas in the
Building, or the fixtures and equipment located therein or thereon. Tenant shall
not permit or suffer any overloading of the floors thereof, and shall not place
therein any heavy business machinery, safes, computers, data processing
machines, or other items heavier than customarily used for general office
purposes without first obtaining the written consent of Landlord. Tenant shall
not use or permit to be used any part of the Building for any dangerous, noxious
or offensive trade or business, and shall not cause or permit any nuisance,
noise, action, or disturbance of other tenants, in, at or on the Premises.
Tenant shall be permitted to install a small satellite dish for use in corporate
communication with its home office. The size and location of the dish must meet
with Landlord’s approval prior to installation, such approval not to be
unreasanobly withheld.


  8.4      Conditions of Premises. Except as provided in Section 8.2, Tenant
hereby accepts the Premises in their condition existing as of the date of the
commencement hereof, subject to all applicable zoning, municipal, county and
state laws, ordinances and regulations governing and regulating the use of the
Premises, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto. In addition, except as provided in
Section 8.2, Tenant shall at Tenant’s expense, comply promptly with all
applicable laws, statutes, ordinances, rules, regulations, orders, restrictions
of record, and requirements in effect during the term or any part of the term
hereof regulating the use by Tenant of the Premises.


  8.5      Insurance Cancellation. Notwithstanding the provisions of Section 8.2
hereinabove, no use shall be made or permitted to be made of the Premises, nor
acts done which will cause the cancellation of any insurance policy covering
said Premises or the Building, and if Tenant’s use of the Premises causes an
increase in said insurance rates, Tenant shall pay any such increase as
Additional Rent, which, together with interest on any amount paid therefor by
Landlord, shall be payable by Tenant on the next succeeding date on which a Base
Rental payment is due.


  8.6      Landlord’s Rules and Regulations. Tenant shall faithfully observe and
comply with the reasonable rules and regulations that Landlord shall from time
to time promulgate, including without limitation any rules and regulations
attached to this Lease, which are hereby incorporated herein by this reference.
Landlord reserves the right from time to time to make all reasonable
modifications to said rules and regulations. The additions and modification to
those rules and regulations shall be binding upon Tenant upon Landlord giving
notice of them to Tenant. Landlord shall not be responsible to Tenant for the
nonperformance of any of said rules and regulations by any other tenants or
occupants.


9.

LANDLORD’S SERVICES.


  9.1      Basic Services. Subject to any law, rule or governmental order or
regulation, and further subject to any circumstance beyond the control of the
Landlord, Landlord shall furnish the following services at its cost and expense:


        (a)        Air conditioning and heat, whichever be required, from 8 a.m.
to 6 p.m., Monday through Friday, excluding legal holidays;


        (b)        Hot and cold water for lavatory purposes and electric current
for lighting the Premises and for ordinary office appliances and office machines
only, provided that Tenant shall not use any electrical equipment which in
Landlord’s opinion will overload the wiring insulations or interfere with the
use thereof by Landlord or any other tenant in the Building. If a further supply
of water is required by Tenant, then at Tenant’s expense,


-8-

--------------------------------------------------------------------------------


Landlord shall have the option to install and maintain a water meter to register
such consumption, and Tenant shall pay as Additional Rent for water consumed, at
the cost to Landlord, and for sewer rents and all other rents and charges based
upon such consumption of water;


        (c)        General day-to-day janitorial service (excluding carpet
shampooing and hard surface floor waxing) five days a week, and elevator service
during the same hours for which air conditioning and heat services are provided
as set forth above, provided, however, that in the event Tenant is delinquent in
making any installment payment of rent under this Lease for a period of fifteen
(15) days or more after it shall become due, Landlord may discontinue furnishing
any or all of the services described in this Section 9 until all arrears of
rental payments, plus interest and late charges and any other sums due under
this Lease, shall have been paid in full. Whenever heat generating machines or
equipment are used by Tenant in the Premises which affect the temperature
otherwise maintained by the air conditioning system, as determined by Landlord,
Landlord reserves the right to install supplementary air conditioning units in
the Premises, and the costs therefor, including the cost of installation,
operation and maintenance thereof, shall be paid by Tenant to Landlord upon
demand by Landlord. If Tenant, as determined by Landlord, requires electric
current in excess of that usually furnished or supplied to the Premises,
Landlord may, at its election, either cause an electric current meter to be
installed in the Premises so as to measure the electric current consumed for
such excess use or determine the value of such excess use by causing an
independent electrical engineer or consulting firm, selected by Landlord, to
conduct a survey of Tenant’s use of electric current and to certify such
determination in writing to Landlord and Tenant. The cost of any such survey or
installation and maintenance of such meter shall be borne by Tenant if the
survey or meter indicates excess use by Tenant. Additionally, Tenant agrees to
pay to Landlord, as Additional Rent, promptly upon demand therefor by Landlord,
the amount determined to be due for the electric current consumed by Tenant, as
shown by said meter or as indicated in said survey, as the case may be, at the
rate charged for such service by the local public authority or the local public
utility, as the case may be, furnishing the same, plus any additional expenses
incurred by Landlord in keeping account of the electric current consumed.


        (d)        Notwithstanding anything in this Lease to the contrary,
Tenant will not without the prior written consent of Landlord use any apparatus
or device in the Premises that will in any way increase the amount of
electricity or water usually furnished or supplied for use of the Premises as
general office space. Tenant shall not connect with any electric current except
through existing electrical outlets in the Premises, or to any water pipes, any
apparatus or device for the purposes of using electric current or water. If
Tenant shall require water or electric current in excess of that usually
furnished or supplied for use of the Premises, Tenant must first procure the
written consent of Landlord to the use thereof. With the prior written consent
of Landlord, Tenant may maintain and operate data processing equipment on the
Premises, but all additional costs in connection therewith (including, but not
limited to, additional support flooring, insulation, electrical outlets and
temperature maintenance facilities) shall be borne solely by Tenant and the
utility services utilized by or for such equipment shall be separately metered
and the cost of such utility services with metering shall be borne solely by
Tenant. At Tenant’s request and with Landlord’s prior approval, Landlord shall
furnish the services described in this Section at times other than specified in
Section 9.1 (a), provided that Tenant shall pay the entire cost thereof as
reasonably determined by Landlord as Additional Rent, notwithstanding the fact
that such services may also benefit portions of the Building other than the
Premises (in which event Landlord shall not receive collectively from all
tenants paying for any portion of such additional services more than the actual
cost to Landlord of providing the same).


  9.2      Interruption of Services. Landlord reserves the right from time to
time to install, use, maintain, repair, replace and relocate service to the
Premises and other parts of the Building, and to alter or relocate any other
facility in the Building. Interruption or curtailment of any service maintained
in the Building, if caused by strikes, mechanical difficulties, actions of the
Landlord under the first sentence of this Section 9.2, or for any other reason
beyond Landlord’s control, shall not entitle Tenant to any claim against
Landlord or to any abatement in rent, nor shall the same constitute constructive
or partial eviction. Unless due to the gross negligence of Landlord, Landlord
shall not be liable to Tenant for any injury or damage resulting from defects in
the plumbing, heating, or electrical systems in the Building or for any damage
resulting from water seepage into the Building or for any act or failure to act
by any other Tenants at the Building or for any damage resulting from wind
storm, hurricane or rain storm.


10.

MAINTENANCE, REPAIRS AND ALTERATIONS.


-9-

--------------------------------------------------------------------------------


  10.1      Landlord’s Obligations. Subject to the provisions of Sections 8.2
and 14, and except for damage caused by any negligent or intentional act or
omission of Tenant, Tenant’s agents, employees, representatives, customers or
invitees, in which event Tenant shall repair the damage, at its sole expense,
Landlord shall keep in good order, condition and repair the structural portions
of the Building and those portions of the Building which are not occupied or
leased by any tenant, and all costs incurred by Landlord in making any such
repairs or performing such maintenance shall be Operating Expenses as defined in
Section 6.2, provided that Landlord shall have no obligation to perform any act
which is the obligation of Tenant or any other tenant in the Building. Other
than as specifically provided in this Section 10.1, Landlord shall not be
obligated to make any repairs or improvements of any kind, in, upon, about, or
to the Premises or the Building.


  10.2      Tenant’s Obligations. Subject to the provisions of Sections 8.2 and
14, Tenant, at Tenant’s expense, shall keep in good order, condition and repair
the Premises and every part thereof including, without limiting the generality
of the foregoing, all plumbing, electrical and lighting facilities and equipment
within the Premises, fixtures, interior walls and interior surfaces of exterior
walls, ceilings, windows, doors, plate glass and skylights located within the
Premises. All repairs made by the Tenant shall be at least of the same quality,
design and class as that of the original work. Tenant agrees that it will abide
by, keep and observe all reasonable rules and regulations which Landlord may
make from time to time for the management, safety, care and cleanliness of the
Building and grounds, the parking of vehicles and the preservation of good order
therein as well as for the convenience of other occupants and tenants of the
Building. All damage or injury to the Building or to the Premises, fixtures,
appurtenances and/or equipment caused by the Tenant moving property in or out of
the Building or the Premises or by Tenant’s installation or removal of
furniture, fixtures, or other property, or from any other cause of any kind or
nature whatsoever due to carelessness, omission, neglect, improper conduct, or
other cause of the Tenant, its agents, employees, invitees, contractors or
subcontractors shall be repaired, restored, or replaced promptly by the Tenant
at its sole cost and expense to the satisfaction of the Landlord. In the event
that the Tenant fails to keep the Premises in good order, condition and repair
while this Lease remains in effect, then as soon as possible after written
demand (which written demand shall not be required in the case of an emergency),
Landlord may restore the Premises to such good order and condition and make such
repairs without liability to Tenant for any loss or damage that may accrue to
Tenant’s property or business by reason thereof, and upon completion thereof
Tenant shall pay to Landlord upon demand and as Additional Rent the cost of
restoring the Premises to such good order and condition, together with interest
thereon from the date paid. Bulb replacement when necessary shall be at the
expense of the Tenant.


  10.3      Surrender. On the last day of the term hereof or on any sooner
termination or date on which Tenant ceases to possess the Premises, Tenant shall
surrender the Premises to Landlord in good and clean condition, ordinary wear
and tear excepted. Prior to such surrender Tenant shall repair any damage to the
Premises occasioned by its removal of trade fixtures, furnishings and equipment,
which repair shall include the patching and filling of holes and repair of
structural damage. Tenant agrees to indemnify Landlord and hold Landlord
harmless from and against any liability (including reasonable attorneys’ fees)
of Landlord to third parties resulting from Tenant’s failure to timely comply
with the provisions of this Section 10.3.


  10.4      Alterations and Additions. (a) Tenant shall not, without Landlord’s
prior written consent, make any alterations, improvements or additions (referred
to collectively herein as “Alterations”) in, on or about the Premises. Landlord
may require that Tenant remove any or all of said Alterations at the expiration
of the term or such other time at which Tenant ceases to possess the Premises,
and restore the Premises to their prior condition. Should Tenant make any
Alterations without the prior approval of the Landlord, Landlord may require
that Tenant immediately remove any or all of such items and/or Landlord may
declare a default by Tenant under this Lease. Except in connection with normal
interior decorating of the Premises, Tenant shall not place any holes in any
part of the Premises, and in no event shall Tenant place any exterior or
interior signs or interior drapes, blinds, or similar items visible from the
outside of the Premises without the prior written approval of Landlord.


        (b)        Any Alterations in, on or about the Premises that Tenant
shall desire to make shall be presented to Landlord in written form with
proposed detailed plans. If Landlord shall give its consent, the consent shall
be deemed conditioned upon Tenant acquiring a permit to do the work from
appropriate governmental agencies, the furnishing of a copy thereof to Landlord
prior to the commencement of the work and the compliance by Tenant with all
conditions of said permit and with all specifications in the plans in a prompt
and expeditious manner. Tenant shall not permit any of the work to be performed
by persons not currently licensed under any applicable licensing laws or
regulations pertaining to the types of work to be performed. Landlord shall not
be deemed


-10-

--------------------------------------------------------------------------------


unreasonable in the exercise of its discretion for withholding approval of any
Alterations which involve or might affect any structural or exterior element of
the Building, any area or element outside of the Premises, or any facility
serving any area of the Building outside of the Premises, or which will require
unusual expense to re-adapt the Premises to normal office use on the termination
or expiration of the Lease, unless in the latter case Tenant either desires to
or is required to make repairs or Alterations in accordance with this Lease,
Landlord may require Tenant, at Tenant’s sole cost and expense, to obtain and
provide to Landlord a lien and completion bond (or such other applicable bond as
determined by Landlord) in an amount equal to one and one-half (1-1/2) times the
estimated cost of such improvements, to insure Landlord against liability
including but not limited to liability for mechanic’s and materialmen’s liens
and to insure completion of the work.


        (c)        Tenant shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use in
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or the Building. Tenant shall give
Landlord not less than ten (10) days notice prior to the commencement of any
work in, on or about the Premises, and Landlord shall have the right to post
notices of non-responsibility in, on or about the Premises as provided by law.
Tenant shall have no power or authority to do any act or make any contract that
may create or be the basis for any lien upon the interest of the Landlord, the
Premises or the Building, or any portion thereof. If any mechanics or other lien
or any notice of intention to file a lien shall be filed or delivered with
respect to the Premises or the Building, based upon any act of the Tenant or of
anyone claiming through the Tenant, or based upon work performed or materials
supplied allegedly for the Tenant, Tenant shall cause the same to be canceled
and discharged of record within fifteen (15) days after the filing or delivery
thereof. If Tenant has not so canceled the lien within fifteen (15) days as
required herein, Landlord may pay such amount, and the amount so paid together
with interest thereon from the date of payment and all legal costs and charges,
including attorneys fees, incurred by Landlord in connection with said payment
and cancellation of the lien or notice of intent shall be Additional Rent and
shall be payable on the next succeeding date on which a Base Rental installment
is due. Landlord may, at its option and without waiving any of its rights set
forth in the immediately preceding sentence, permit Tenant to contest the
validity of any such lien or claim, provided that in such circumstances the
Tenant shall at its expense defend itself and Landlord against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof against the Landlord, the Premises or the
Building, provided further that Landlord may at any time require the Tenant to
deposit with the court exercising jurisdiction over such claim, such amount as
may be necessary under applicable statutes to cause the release and discharge of
the lien, and if Tenant shall not immediately make such payment upon the request
of Landlord, Landlord may make said payment and the amount so paid, together
with interest thereon from the date of payment and all legal costs and charges,
including attorneys fees, incurred by Landlord in connection with said payment
shall be deemed Additional Rent and shall be payable on the next succeeding date
on which a Base Rental installment is due. In addition, Landlord may require
Tenant to pay Landlord’s attorney fees and costs in participating in such action
if Landlord shall decide it is in its best interest to do so. Nothing herein
contained shall be construed as a consent on the part of Landlord to subject the
interest and estate of Landlord to liability under any lien law of the state in
which the Premises are situated, for any reason or purpose whatsoever, it being
expressly understood that Landlord’s interest and estate shall not be subject to
such liability and that no person shall have any right to assert any such lien.


        (d)        Unless Landlord requires their removal, as set forth in
Section 10.4(a), all Alterations which may be made on the Premises shall, at the
expiration of the term or such other time at which Tenant ceases to possess the
Premises, become the property of Landlord and remain upon and be surrendered
with the Premises. Notwithstanding the provisions of this Section 10.4(d),
Tenant’s machinery and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material damage to the Premises,
shall remain the property of Tenant and may be removed by Tenant subject to the
provisions of Section 10.3 hereof and provided further that Tenant is not in
default under this Lease at the time Tenant ceases to possess the Premises.


-11-

--------------------------------------------------------------------------------


11.

TENANT’S USE OF PUBLIC AREAS.


  Tenant’s non-exclusive use of the public areas described in Section 2.3 shall
be subject to such Reasonable Rules and Regulations promulgated by Landlord
pursuant to Section 8.6. Tenant agrees to repair at its cost all deteriorations
or damages to the public areas occasioned by its negligence or intentional
misconduct or that of its officers, agents, representatives, customers,
employees or invitees.


12.

TAXES AND TELEPHONE.


  12.1      Personal Property Taxes. Tenant shall pay prior to delinquency all
taxes assessed against and levied upon leasehold improvements, fixtures,
furnishings, equipment and all other personal property of Tenant contained in
the Premises or elsewhere. If Tenant shall cause said leasehold improvements,
trade fixtures, furnishings, equipment and all other personal property to be
assessed with Landlord’s real property, Tenant shall pay Landlord the taxes
attributable to Tenant within ten (10) days after receipt of a written notice
from Landlord setting forth the taxes applicable to Tenant’s property, and if
Tenant fails to do so, Landlord may make such payment and the amount so paid,
together with interest thereon from the date paid, shall be Additional Rent and
shall be due and payable to Landlord on the next succeeding date on which a Base
Rental installment is due.


  12.2      Evidence of Payment. Tenant shall promptly deliver to Landlord, upon
Landlord’s written request, receipts for payments of all taxes, charges, rates,
dues, assessments and licenses in respect of all improvements, equipment and
facilities of the Tenant on or in the Premises, which were due and payable
within a period up to one (1) year prior to Landlord’s making such request.


  12.3      Telephone. Tenant shall separately arrange and pay for the
furnishing of and use of all telephone services as Tenant may deem necessary for
its use of the Premises, and Landlord shall have no liability in connection
therewith.


13.

INSURANCE AND INDEMNITY.


  13.1      Liability Insurance. Tenant shall, at Tenant’s expense, obtain and
keep in force during the term of this Lease a policy of bodily injury and
property damage insurance, insuring Landlord and Tenant against any liability
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be in an amount not less
than $1,000,000 bodily injury and property damage combined single limit general
liability with a $1,000,000 umbrella liability. The limits of said insurance
shall not, however, limit the liability of Tenant hereunder. If in the opinion
of Landlord the amount of liability insurance required hereunder is not
adequate, then not more frequently than once during each option, extension or
renewal term of this Lease, if any, Tenant shall increase said insurance
coverage as required by Landlord. Provided, however, that in no event shall the
amount of the liability insurance increase by more than fifty percent (50%)of
the amount of the insurance during the preceding term of this Lease. However,
the failure of Landlord to require any additional insurance coverage shall not
be deemed to relieve Tenant from any obligations under this Lease.


  13.2      Property Insurance. Landlord shall obtain and keep in force during
the term of this Lease “All Risk” coverage on the Building (including Building
standard leasehold improvements). Landlord may also, but shall not be required
to, procure any other insurance policies respecting the Premises or Building
which Landlord deems necessary. Tenant shall also obtain and keep in force
during the term of this Lease, at Tenant’s expense, “all risk” or “special
coverage form” insurance upon the property of every description and kind owned
by the Tenant and located in the Building or for which Tenant is legally liable
or installed by or on behalf of the Tenant, including without limitation,
furniture, fittings, installations, alternations, additions, partitions,
fixtures and anything in the nature of leasehold improvements in an amount not
less than ninety (90%) of the full replacement cost thereof. Such insurance
shall insure the Tenant and Landlord, and in the event that there shall be a
dispute as to the amount, which comprises the full replacement cost, the
decision of the Landlord shall be conclusive. If Tenant shall fail to procure
and maintain the insurance required hereunder, Landlord may but shall not be
required to procure and maintain the same, and any amount so paid by Landlord
for such insurance shall be Additional Rent which, together with interest
thereon from the date paid, shall be due and payable by Tenant on the next
succeeding date on which a Base Rental installment is due.


  13.3      Insurance Policies. Insurance required by Tenant hereunder shall be
in companies rated A- or better in “Best’s Insurance Guide”. Tenant shall
deliver to Landlord prior to


-12-

--------------------------------------------------------------------------------


  taking possession of the Premises, copies of policies of such insurance or
certificates evidencing the existence and amounts of such insurance with loss
payable and additional insured clauses reasonably satisfactory to Landlord. No
such policy shall be cancelable or subject to reduction of coverage or other
modification except after ten (10) days’ prior written notice to Landlord.
Tenant shall, within ten (10) days prior to the expiration of such policies,
furnish Landlord with renewals thereof, or Landlord may order such insurance and
charge the cost thereof to Tenant, which amount, together with interest thereon,
shall be Additional Rent and shall be payable by Tenant on the next succeeding
date on which a Base Rental payment is due. Tenant shall not do or permit to be
done anything that shall invalidate the insurance policies referred to in
Section 13.1. Tenant shall forthwith, upon Landlord’s demand, reimburse Landlord
for any additional premiums attributable to any act or omission or operation of
Tenant causing an increase in the cost of insurance.


  13.4      Waiver of Subrogation. Tenant and Landlord each waives any and all
rights of recovery against the other, or against the officers, employees, agents
and representatives of the other for loss or damage to such waiving party or its
property or the property of others under its control, where such loss or damage
is insured against under any insurance policy in force at the time of such loss
or damage. Tenant and Landlord shall, upon obtaining the policies of insurance
required hereunder, give notice to the insurance carriers that the foregoing
mutual waiver of subrogation is contained in this Lease and obtain policies of
insurance, if obtainable, which shall include a waiver by the insurer of all
right of subrogation against Landlord or Tenant in connection with any loss or
damage thereby insured against.


  13.5      Hold Harmless. Tenant shall indemnify, defend and hold Landlord
harmless from any and all claims, liabilities, damages and costs, including
attorneys fees, incurred by Landlord which arise from Tenant’s use of the
Premises or the Building or from the conduct of its business or from any
activity, work or things which may be permitted or suffered by Tenant in, on or
about the Premises or the Building, and shall further indemnify, defend and hold
Landlord harmless from and against any and all claims, liabilities, damages and
costs, including attorneys fees, incurred by Landlord which arise from any
breach or default in the performance of any obligation on Tenant’s part to be
performed under any provision of this Lease or which arise from any negligence
of Tenant or any of its agents, representatives, customers, employees or
invitees.


  13.6      Exemption of Landlord from Liability. Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom, or for damage to the goods, wares, merchandise or other
property of Tenant, Tenant’s employees, representatives, agents, invitees,
customers or any other person in, on or about the Premises or Building, nor
shall Landlord be liable for injury to the person of Tenant, Tenant’s employees,
representatives, agents, customers, or invitees, whether any such damage or
injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, and whether the said damage or injury results from
conditions arising upon the Premises or any other cause, and whether the said
damage or injury results from conditions arising upon the Premises or Building,
or from other sources or places, and regardless of whether the cause of such
injury or the means of repairing the same is inaccessible to Landlord or Tenant,
unless such injury, loss of income or damage is caused by the Landlord’s
negligence. Landlord shall not be liable for any damages arising from any act or
neglect of any other tenant, if any, of the Building. Tenant hereby assumes all
risk of damage to property or injury to persons in, on or about the Premises or
the Building from any cause and Tenant hereby waives all claims in respect
thereof against Landlord, excepting where said damage arises out of the
negligence of Landlord.


14.

DAMAGE OR DESTRUCTION.


  14.1      Option to Terminate Lease. If the Premises or any part thereof shall
be damaged or destroyed by fire or other casualty, the Landlord may, at its
option and subject to Section 14.2 hereinbelow, elect to terminate this Lease by
giving notice to the Tenant within forty five (45) days after Landlord receives
actual notice of the fire or other casualty, and thereupon the term of this
Lease shall expire by lapse of time upon the tenth day after such notice is
given. Instead of exercising said option, Landlord may elect to repair or
restore the Premises to the same condition as existed before such damage or
destruction. Upon electing to repair or restore, Landlord may proceed with
reasonable dispatch to perform the necessary work, and the Base Rent to be paid
until such work is completed shall be abated in proportion of the Premises being
unusable for a period equal to one day or less, but Landlord shall not be liable
to Tenant for any delay which arises by reason of labor strikes, adjustments of
insurance or any other cause beyond Landlord’s control, and in no event shall
Landlord be liable for any loss of profits or income.


-13-

--------------------------------------------------------------------------------


  Notwithstanding the foregoing, there shall be no abatement, apportionment or
reduction in the rental obligations of Tenant if the damage or destruction is
caused by the Tenant or Tenant’s agents, representatives, employees, customers
or invitees.


  14.2      Obligation to Repair or Restore. If and only if all of the following
circumstances exist with respect to damage or destruction to the Premises,
Landlord may not elect to terminate the Lease as provided in Section 14.1 hereof
but rather must elect to repair or restore the Premises:


         (a)        There is no fault or neglect on the part of the Tenant,
Tenant’s agents, representatives, employees, customers or invitees that
contributed to the damage or destruction;


         (b)        The damage or destruction to the Premises is less than fifty
percent (50%) of the replacement cost thereof as determined by Landlord;


         (c)        The Landlord is fully insured for the casualty that causes
the damage or destruction and the insurance proceeds have been made available
therefor by the holder or holders of any mortgages or deeds of trust covering
the Premises;


         (d)        The date of the damage or destruction is greater than one
(1) year prior to the Expiration Date of this Lease or any renewal, modification
or extension thereof; and


         (e)        Less than sixty percent (60%) of the rentable square feet of
the Building is so damaged or destroyed, as determined by Landlord, regardless
of the percentage of rentable square feet of the Premises that may be damaged or
destroyed.


  14.3      Fault of Tenant. Landlord may exercise its option to repair or
restore as described in Section 14.1 even if such damage or destruction is due
to the fault or neglect of Tenant, Tenant’s agents, representatives, employees,
customers or invitees, but in such event Landlord’s election to repair or
restore shall be without prejudice to any other rights and remedies of Landlord
under this Lease, and there shall be no apportionment or abatement of any rent
of any kind and Landlord shall not be liable for any other loss to Tenant of any
nature whatsoever.


  14.4      Obligations of Tenant. Except as provided in this Section 14, none
of Tenant’s obligations under this Lease shall be affected by any damage or
destruction of the Premises by any cause whatsoever. Tenant hereby expressly
waives any and all rights it might otherwise have under any law, regulation or
statute that would act to modify the provisions of the immediately preceding
sentence.


  14.5      Termination by Tenant. In the event that more than sixty percent
(60%) of rentable square feet of the Premises shall be damaged or destroyed by
fire or other casualty not caused by the Tenant or Tenant’s agents,
representatives, employees, customers or invitees, either party may terminate
this Lease by giving notice to the other within thirty (30) business days after
the date of the fire or other casualty, and upon such termination the rental
obligations of the Tenant shall be duly apportioned as of the date of such fire
or other casualty, provided, however, that Tenant shall have no right to
terminate the Lease under this Section 14.5 if Tenant is in default of any of
its obligations under the Lease as of the date of the fire or other casualty.


15.

CONDEMNATION.


  If the Premises are taken under any public or private power of eminent domain,
or sold by Landlord under the threat of the exercise of said power (all of which
is herein referred to as “condemnation”), or if any portion of the Building is
so condemned so that it would not be practical, in Landlord’s judgment, to
continue to maintain the Building, this Lease shall terminate as of the date of
the condemning authority takes title or possession, whichever occurs first. If
only a portion of the Premises are so condemned, Landlord shall have the right,
if more than sixty percent (60%) of rentable square feet of the Premises are so
condemned, to terminate this Lease as of the date the condemning authority takes
title or possession, whichever occurs first, by Landlord’s giving written notice
of such termination to Tenant not later than thirty (30) days after said date,
but should Landlord elect not to so terminate this Lease, the Lease shall remain
in full force and effect as to the portion of the Premises not so taken, and
Tenant’s rental obligations shall be reduced proportionately to reflect the
number of rentable square feet remaining in the Premises, and such rental
reduction, if any, shall take effect as of the date which is thirty (30) days
after the date of which the condemning authority takes title or possession,
whichever first occurs. If repairs or restorations to that portion of the
Premises not so taken are deemed necessary by Landlord to render such portion
reasonably suitable for the purposes for which is was leased, as determined by
Landlord, Landlord shall perform such work at its own cost


-14-

--------------------------------------------------------------------------------


  and expense but in no event shall Landlord be required to expend any amount
greater than the amount received by Landlord as compensation for the portion of
the Premises taken by the condemnator. All awards for the taking of any part of
the Premises or any payment made under the threat of the exercise of power of
eminent domain shall be the property of Landlord, whether made as compensation
for diminution of value of the leasehold or for the taking of the fee or as
severance damages. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award which may be made
in such taking or condemnation, together with any and all rights of Tenant now
or hereafter arising in or to the same or any part thereof, except that any
award or other compensation made for any taking is subject to the rights of the
first mortgagee up to the amount of its lien and of any junior mortgagee, as may
be permitted by the first mortgagee, up to the full amount of such junior lien;
provided, however, that Tenant shall be entitled to any award for loss of or
damage to Tenant’s trade fixtures and removable personal property and/or for the
interruption of or damage to Tenant’s business.


16.

ASSIGNMENT AND SUBLETTING.


  16.1      Landlord’s Consent Required. Tenant shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet or otherwise transfer or
encumber all or any part of Tenant’s interest in this Lease or in the Premises
without Landlord’s prior written consent. Any attempted assignment, transfer,
mortgage, encumbrance or subletting without such consent shall be void and shall
constitute a breach of the Lease. Any transfer of Tenant’s interest in this
Lease or in the Premises from Tenant by merger (other than a merger with an
affiliate), consolidation or liquidation, or by any subsequent change in the
ownership of fifty percent (50%) or more of the capital stock of Tenant (in a
single transaction not involving an affiliate) shall be deemed a prohibited
assignment within  the meaning of this Section 16. As a condition of obtaining
Landlord’s consent, Tenant shall submit to Landlord together with its request
for consent the name of the proposed assignee or subtenant, the terms and
provisions of the proposed transaction, and such information as to the nature of
the proposed assignee’s or subtenant’s business and its financial responsibility
and standing as Landlord may reasonably require, together with the effective
date of the proposed transfer which shall be at least thirty (30) days after the
date of submission of such information to Landlord. Landlord’s failure to
consent to any proposed transfer under this Section shall not be deemed
unreasonably withheld if (a) the occupancy resulting from such transfer will not
be consistent with the general character of the business carried on by the
tenants of the Building or violates any rights or options held by any other
tenant of the building; or (b) the proposed occupant pursuant to the transfer
does not have the financial strength and stability to perform its rental
obligations or Landlord is unable to obtain guaranties from one or more
affiliates of the proposed occupant in order to secure such financial
obligations; or (c) any proposed sublease does not incorporate this Lease in its
entirety so as to be subject to this Lease’s terms, or any such sublease does
not require the sublessee to attorn to Landlord at Landlord’s option in the
event of a default by Tenant under this Lease.


  16.2      No Release of Tenant. Regardless of Landlord’s consent, no
subletting or assignment or other transfer described in Section 16.1 shall
release Tenant of Tenant’s obligation or alter the primary liability of Tenant
to pay the rent and to perform all other obligations to be performed by Tenant
hereunder. Consent to one assignment, subletting or other transfer shall not be
deemed consent to any subsequent act. In the event of default by any assignee of
Tenant or any successor of Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said assignee or successor. In the event Landlord allows
assignment or subletting hereunder, neither Tenant, the assignee of Tenant, or
the sublessee of Tenant shall have any option to extend the term of this Lease
even if such option is otherwise granted to Tenant herein and notwithstanding
the provisions of any such option granted to Tenant herein, and all rights and
options to extend this Lease otherwise granted to Tenant shall be deemed
terminated and canceled as of the date of such assignment, subletting or other
transfer. Notwithstanding anything in this Lease to the contrary, Landlord shall
have no obligation to grant consent to any transfer as defined in Section 16.1
if Tenant is in default under this Lease at the time the request for consent is
made or at any time thereafter through the effective date of the transfer. In
addition, Tenant acknowledges that its intent in executing this Lease is to
occupy the Premises and not to make speculative usage of the Premises, and
therefore Landlord shall have no obligation whatsoever to consent to any
proposed transfer if the rentals payable by the proposed occupant to the Tenant
are less than the rentals sought to be received by the Landlord for vacant space
in the Building as of the date on which the Tenant is requesting the Landlord’s
consent to the transfer. In the event that Tenant proposes to assign this Lease
or to sublet all of the Premises, Landlord shall have the right, exercisable by
notice in writing after receipt of the request by Tenant, to terminate this
Lease upon execution of an agreement between Landlord and the proposed assignee
or subtenant, provided that Landlord shall not have any such termination right
if Tenant withdraws such request


-15-

--------------------------------------------------------------------------------


  within ten (10) days of being notified by Landlord that it has elected to
exercise said termination right.


  16.3      Attorneys Fees and Administrative Fees. In the event Tenant shall
request the consent of Landlord to any assignment, subletting or transfer or if
Tenant shall request the consent of Landlord for any other act which Tenant
proposes to do under any other provision of this Lease, then Tenant shall pay
Landlord’s attorneys fees incurred in connection with the consideration or
evaluation of such request. In addition thereto, in the event that Landlord
shall consent to a sublease, assignment or transfer under Section 16.1, Tenant
shall pay Landlord administrative fees of Two Hundred Dollars ($200) incurred in
connection with giving such consent.


  16.4      Right to Collect Rent. The acceptance of rent by Landlord from any
person other than Tenant shall not be deemed to be a waiver by Landlord of any
provision of this Lease. If the Premises are sublet or occupied by anyone other
than Tenant and Tenant is in default hereunder, or this Lease is assigned by
Tenant, then, in any such event, Landlord may collect rent from the assignee,
subtenant or occupant and apply the net amount collected to the rent reserved in
this Lease, but no such collection shall be deemed a waiver of the covenant in
this Lease against assignment and subletting or the acceptance of such assignee,
subtenant or occupant as tenant, or a release of Tenant from further performance
of the covenants contained in this Lease.


17.

DEFAULTS; REMEDIES .


  17.1      Defaults. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:


        (a)        The vacating or abandonment of the Premises by Tenant; or


        (b)        The failure by Tenant to make any payment of Base Rent,
Additional Rent or any other payment required to be made by Tenant hereunder, as
and when due, where such failure shall continue for a period of ten (10) days;
or


        (c)        The failure by Tenant to observe or perform any of the
covenants, conditions or provisions of this Lease to be observed or performed by
Tenant, other than described in paragraph (b) above, where such failure shall
continue for a period of five (5) business days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default as determined by Landlord is such that more than five (5) business days
are reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure as soon as possible within said five (5)
business day period and thereafter diligently prosecutes such cure to
completion, provided further that Tenant’s obligation to perform any act under
this Lease shall be excused for any period of time during which Tenant is
prevented from performing because of any circumstances beyond Tenant’s control;


(d)

(i) The insolvency of the Tenant or the execution by the Tenant of an assignment
for the benefit of creditors, or the convening by Tenant of a meeting of its
creditors, or any class thereof, for the purposes of effecting a moratorium upon
or extension or composition of its debts; or the failure of the Tenant to
generally pay its debts as they mature; or (ii) the filing by or for
reorganization or arrangement under any law relating to bankruptcy (unless in
the case of a petition filed against Tenant, the same is dismissed within sixty
(60) days); or (iii) the appointment of a trustee or receiver to take possession
of substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days.


  17.2      Remedies in Default. (a) In the event of any such default or breach
by Tenant, Landlord shall have the right at any time thereafter, with or without
notice or demand and without limiting Landlord in the exercise of any right or
remedy which Landlord may otherwise have by reason of such default or breach, to
terminate this Lease at its option or to re-enter and at its option to attempt
to re-let without terminating this Lease and remove all persons and property
from the Premises, using any force as may reasonably be necessary to accomplish
said purposes, all without service of notice or resort to legal process and
without being deemed guilty of trespass or forcible entry or becoming liable for
any loss or damage which may be occasioned thereby.


        (b)        If Tenant shall fail to remove any effects which it is
entitled to remove from the Premises upon the termination of this Lease, or any
extension or renewal hereof, or upon a re-entry by Landlord for any cause
whatsoever, or upon Tenant’s ceasing to possess the Premises for any reason, the
Landlord, at its option, may remove the same and


-16-

--------------------------------------------------------------------------------


store or dispose of the said effects without liability for loss or damage
thereto, and Tenant agrees to pay to Landlord on demand any and all expenses
incurred in such removal, including Court costs, attorneys fees, storage and
insurance charges on such effects for any length of time the same shall be in
Landlord’s possession; or the Landlord, at its option, without notice, may sell
such effects, or any of them, at private or public sale and without legal
process, for such price or consideration as the Landlord may obtain, and apply
the proceeds of such sale upon any amounts due under this Lease from the Tenant
to the Landlord, and upon the expenses incidental to the removing, cleaning the
Premises, selling said effects, and any other expense, rendering the surplus, if
any, to the Tenant; provided, however, in the event the proceeds of such sale or
sales are insufficient to reimburse the Landlord, Tenant shall pay such
deficiency upon demand. Tenant acknowledges and agrees that any such disposition
of Tenant’s property in the above-described manner by the Landlord shall be
deemed to be commercially reasonable and that no bailment shall be created by
Landlord’s exercise of any of its rights under this subparagraph (b).


        (c)        Should Landlord elect to re-enter, as herein provided, or
should it take possession pursuant to legal proceedings, or pursuant to any
notice provided for by law, it may make such alterations, additions,
improvements and repairs as may be necessary in order to re-let the Premises,
and may but need not re-let the Premises or any part thereof for such term or
terms (which may be for a term extending beyond the term of this Lease) and at
such rental or rentals and upon such other terms and conditions as Landlord may
determine to be advisable; upon each such re-letting all rentals received by the
Landlord; shall be applied i) first to the payment of any costs and expenses of
such re-letting, including brokerage fees and attorney’s fees and the cost of
such alterations, additions, improvements and repairs; ii) second, to the
payment of Base Rent due and unpaid hereunder, and the residue, if any, shall be
held by Landlord and applied in payment of future rent as the same may become
due and payable hereunder provided that Tenant shall have no right to claim any
interest in all or any portion of said residue and if the rent and other charges
paid or to be paid to Landlord by any new tenant pursuant to any re-letting
exceed the monetary obligations of Tenant, Tenant shall have no right to claim
any interest in all or any portion of said excess. If such rental received from
such re-letting during any month be less than that to be paid during the month
by Tenant hereunder, Tenant shall pay any such deficiency to Landlord, and such
deficiency shall be calculated and paid monthly on the date on which the rent
would have been payable hereunder if possession had not been retaken. If, during
the existing term of this Lease, the premises covered thereby include other
premises not part of the Premises, a fair apportionment of the rent received
from such re-letting and the expenses incurred in connection therewith as
provided aforesaid will be made in determining the net proceeds from such
re-letting and the expenses incurred in connection therewith as provided
aforesaid will be made in determining the net proceeds from such re-letting, and
any rent concessions will be equally apportioned over the term of the new lease.
Landlord shall in no event be liable in any way whatsoever for failure to re-let
the Premises for any reason, or in the event the Premises are re-let, for
failure to collect the rent thereof under such re-letting. No such reentry or
taking possession of the Premises by Landlord, nor any acts pursuant thereto,
shall be construed as an election on its part to terminate this Lease unless a
written notice of such termination be given to Tenant by Landlord. No notice
from Landlord under this Lease or under any applicable forcible entry and
detainer or eviction statue or similar law shall constitute an election by
Landlord to terminate this Lease unless such notice specifically so states.
Notwithstanding any such re-letting without termination, Landlord may at any
time thereafter elect to terminate this Lease for such previous breach.


        (d)        Should Landlord at any time terminate this Lease for any
default or breach, in addition to any other remedies it may have, it may recover
from Tenant all damages it may incur by reason of such default or breach,
including the cost of recovering the Premises, reasonable attorneys fees, and
including the worth at the time of such termination of the excess, if any, of
the amount of rent and such other charges as are required to be paid by Tenant
under the terms of this Lease for the remainder of the stated term over the then
reasonable rental value of the Premises for the remainder of the stated term,
all of which amounts shall be immediately due and payable from Tenant to
Landlord; provided, however, that if the then reasonable rental value of the
Premises exceeds the value of the rent and other charges required to be paid by
Tenant under this Lease as aforesaid, Tenant shall have no right to claim any
interest in all or any portion of such excess. In determining the rent which
would be payable by Tenant hereunder, subsequent to default, the annual rent for
each year of the unexpired term shall be equal to the average annual Base Rent
and Additional Rent paid or payable by Tenant from the Commencement Date of this
Lease to the time of default, or during the preceding three (3) full calendar
years, whichever is shorter; and


        (e)        Each of the remedies set forth hereinabove in this Section 17
shall not be exclusive, but rather shall be considered cumulative with any other
legal or equitable


-17-

--------------------------------------------------------------------------------


remedy now or hereafter available to Landlord under the laws or judicial
decisions of the state in which the Premises are located. To the extent such
waiver is permitted by law, the parties waive trial by jury in any action or
proceeding brought in connection with this Lease. Suit or suits for the recovery
of the amount of damages set forth hereinabove may be brought by Landlord, from
time to time, at Landlord’s election, and nothing herein shall be deemed to
require Landlord to await the date whereon this Lease or the term hereof would
have expired had there been no event of default. Nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding an amount equal to the maximum allowed by any statue or
rule of law governing such proceeding and in effect at the time when such
damages are to be proved, whether or not such amount be greater, equal to or
less than the amounts recoverable, either as damages or rent, referred to in any
of the preceding provisions of this Section.


  17.3      Default by Landlord. Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within twenty (20)
days after written notice by Tenant to Landlord specifying the manner in which
Landlord has failed to perform such obligation; provided however, that if the
nature of Landlord’s obligation is such that more than twenty (20) days are
required for performance as determined by Landlord, then Landlord shall not be
in default if Landlord commences performance within such twenty (20) day period
and thereafter diligently prosecutes the same to completion; provided further
that Landlord’s obligation to perform any act under this Lease shall be excused
for any period of time during which Landlord is prevented from performing
because of any circumstance beyond Landlord’s control. Section 18.3 and 25.2
below further limit tenant’s remedies upon Landlord’s default.


  17.4      Late Charges. Tenant hereby acknowledges that late payment by Tenant
to Landlord of rent and other sums due hereunder will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of Base Rent, Additional Rent or any other sum
due from Tenant shall not be received by Landlord or Landlord’s designee within
ten (10) days after paid amount is due, then Tenant shall immediately pay to
Landlord a late charge equal to five percent (5%) of such over due amount or the
sum of One Hundred Dollars ($100.00), whichever is greater. The parties hereby
agree that such late charge represents a fair and reasonable estimate of the
cost Landlord will incur by reason of late payment by Tenant. Acceptance of such
late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, or prevent Landlord from exercising
any of the other rights and remedies granted hereunder.


18.

RIGHTS OF MORTGAGEE.


  18.1      Subordination. As used throughout this Section 18, the term
“mortgagee” shall refer to the holder of a Mortgage or deed of trust or ground
lease affecting the Premises. This Lease and the rights of Tenant hereunder
shall be and are hereby made subject and subordinate to the provisions of any
ground lease, mortgage or deed of trust affecting the Premises, and to each
advance made or hereafter to be made under the same, and to all renewals,
modifications, consolidations and extensions thereof and all substitutions
therefor. This Section 18 shall be self-operative and no further instrument of
subordination shall be required. However, in confirmation of the provisions of
this Section 18, Tenant shall execute and deliver promptly any certification or
instrument that Landlord or any mortgagee may request, and failing to do so
within ten (10) days after written demand, Tenant does hereby make, constitute
and irrevocably appoint Landlord as Tenant’s attorney-in-fact and Tenant’s name,
place and stead, to do so, and/or Landlord may declare this Lease to be in
default. If any mortgagee or ground lessor shall elect to have this Lease prior
to the lien of its mortgage, deed of trust or ground lease, and shall give
written notice thereof to Tenant, this Lease shall be deemed prior to such
mortgage, deed of trust or ground lease, whether this Lease is dated prior or
subsequent to the date of said mortgage, deed of trust or ground lease or the
date of recording thereof. Tenant shall and does hereby agree to attorn to any
mortgagee or successor in title and to recognize such mortgagee or successor as
its Landlord in the event any such person or entity succeeds to the interest of
Landlord. Notwithstanding any other provision of this Lease, in the event that
any mortgagee or its respective successor in title shall succeed to the interest
or Landlord hereunder, the liability of such mortgagee or successor shall exist
only so long as it is the owner of the Building, or any interest therein, or is
the tenant under said ground lease.


  18.2      Mortgagee’s Consent to Amendments. No assignment of this Lease and
no agreement to make or accept any surrender, termination or cancellation of
this Lease and no agreement to modify so as to reduce the rent, change the term,
or otherwise materially


-18-

--------------------------------------------------------------------------------


  change the rights of Landlord under this Lease, or to relieve Tenant of any
obligation or liability under this Lease, shall be valid unless consented to by
Landlord’s mortgagees of record, if such is required by the mortgagees, in
writing.


  18.3      Mortgagee’s Right to Cure. No act or failure to act on the part of
Landlord which would entitle Tenant under the terms of this Lease, or by law, to
be relieved of Tenant’s obligations hereunder or to terminate this Lease, shall
result in a release or termination of such obligations or termination of this
Lease unless (a) Tenant shall have first given written notice of Landlord’s act
of failure to act to Landlord’s mortgagees of record, if any, specifying the act
or failure to act on the part of Landlord which could or would give basis to
Tenant’s rights; and (b) such mortgagees, after receipt of such notice, have
failed or refused to correct or cure the condition complained of within a
reasonable time thereafter, provided that nothing contained in this Section
shall be deemed to impose any obligation on any such mortgagees to correct or
cure any condition. As used herein, a “reasonable time” includes a reasonable
time to obtain title to the mortgaged premises if the mortgagee elects to do so
and a reasonable time to correct or cure the condition if such condition is
determined to exist, but in no event less than thirty (30) days from the date of
the mortgagees’ receipt of the above described notice.


19.

NOTICES.


  Except as provided in Section 17.2(a) and 22, whenever under this lease
provision demand is made for any notice or declaration of any kind, or where it
is deemed desirable or necessary by either party to give or serve any such
notice, demand or declaration to the other party, it shall be in writing and
served either personally or sent by certified United States mail, return receipt
requested, postage prepaid, addressed either to the address set forth in Section
1.1 or 1.11(b), or to such other address as may be given by a party to the other
by proper notice hereunder, or, in the case of notices to the Tenant, to the
Premises. The date of personal delivery (as evidenced by such evidence of
service as provided for in said rules) or the date on which the certified mail
is deposited with the United States Postal Service shall be the date on which
any proper notice hereunder shall be deemed given.


20.

RELOCATION.   OMITTED


21.

QUIET POSSESSION.


  Upon Tenant paying the sums due hereunder and observing and performing all of
the covenants, conditions and provisions on Tenant’s part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire term hereof subject to all of the provisions of this Lease.


22.

OPTIONS.


  Provided Tenant has at all times timely paid its rent obligation and is not in
default under the Lease beyond any applicable grace period for the cure thereof,
Tenant shall have the right at its option by notice to Landlord no less than six
(6) months prior to the expiration of the term of this Lease to extend its
tenancy for one (1) additional, five (5) year period, the “Option Period”, under
all of the same terms and conditions contained herein except that the Base Rent
base rent shall increase by the percentage change in the Consumer Price Index,
as set forth below.


  Beginning with the rent due January 1, 2011, base rent will be adjusted by the
change in the Consumer Price Index. Tenant shall pay to Landlord, as additional
rent, the amounts computed as hereinafter provided.


(a)         The Consumer Price Index of the United States Bureau of Labor
Statistics for all urban consumers, New York, Northern New Jersey, Long Island,
New York, New Jersey and Connecticut, is hereinafter call “the Index”. If the
Index is no longer published by the Department of Labor, Landlord may select a
comparable government statistical service as a replacement.

(b)         The Index for December 2010, the last month of the Rental Period
then ending, (“Prior Rental Period”), shall be divided by the Index for January,
2006, the first month of the Prior Rental Period and expressed as a percent.
From this number, a figure of 100% will be deducted to arrive at the Percentage
Rent Increase. (A decrease in the Percentage Rent Increase shall be considered
zero percent.)

(c)         The rent for the upcoming Rental Period shall be the rent during the
Prior Rental Period multiplied by the Percentage Rent Increase, added to the
rent of the Prior Rental Period.

(d)         For example, if the Index for January, 2006 was 200, and the Index
for December, 2011 was 225, then the Percentage Rent Increase would be 12.5%


-19-

--------------------------------------------------------------------------------


(210/200 = 112.50%, less 100% = 12.5%). If the monthly base rent for the Prior
Rental Period was $12,678.75.00, then the monthly base rent for the Option
Period would be $14,263.6.


  This Option is personal to Tenant and may not be exercised by or assigned,
voluntarily or involuntarily, by or to anyone other than Tenant. No such option
described hereinabove may be exercised by the Tenant except in strict accordance
with the terms and provisions of the option and provided that Tenant is not in
default under this Lease either at the time Tenant gives notice of its intent to
exercise the option or at the time at which the option is to be exercised.
Notwithstanding the provisions of Section 19, notice of exercise of any option
shall be deemed given only when actually received by Landlord.


23.

LANDLORD’S LIEN.


          Tenant hereby grants to Landlord a lien upon and security interest in
all furniture, fixtures, equipment, inventory, merchandise and other personal
property belonging to the Tenant and located in, on or about the Premises or
Building at any time while this Lease is in effect, whether such items are
presently owned by Tenant or are after acquired, to secure the payment of all
Base Rent, Additional Rent and other charges due and to become due under this
Lease and to further secure the faithful performance of all of the other
obligations of this Lease required to be performed by Tenant, said lien to be
prior to any other lien on such property except a lien in favor of the seller or
lessor of such property to secure the unpaid purchase price or lease payments
thereof. Tenant hereby expressly waives all exemption laws. This lien and
security interest may be foreclosed in the same manner as a Financing Statement
under the version of the Uniform Commercial Code enacted in the state in which
the Premises are situated, or pursuant to any similar law so enacted if a
version of the Uniform Commercial Code is not in effect, and the filing of this
Lease in accordance with said law shall constitute full lawful notice of this
lien. In lieu of filing this Lease or in addition thereto, Landlord may require
Tenant at any time to execute a Financing Statement, Security Agreement or any
other similar documents required by the laws of the state in which the Premises
are situated to perfect this lien and security interest, and Tenant shall
immediately execute the same upon the demand of Landlord. In the event Tenant
fails or refuses to do so within ten (10) days after written demand, Tenant does
hereby make, constitute and irrevocably appoint Landlord as Tenant’s
attorney-in-fact in Tenant’s name, place and stead, to do so, and/or Landlord
may declare this Lease to be in default.


24.

HAZARDOUS MATERIALS.


  Tenant covenants not to introduce any hazardous or toxic materials onto the
Building, the Premises, or the grounds surrounding the Building, without (a)
first obtaining Landlord’s written consent and (b) complying with all applicable
federal, state and local laws or ordinances pertaining to the transportation,
storage, use or disposal of such materials, including but not limited to
obtaining proper permits.


  If Tenant’s transportation, storage, use or disposal of hazardous or toxic
materials on the Building, the Premises, or the grounds surrounding the Building
results in (1) contamination of the soil or the surface or ground water or (2)
loss or damage to person(s) or property, then Tenant agrees to respond in
accordance with the following paragraph:


  Tenant agrees (i) to notify Landlord immediately of any contamination, claim
of contamination, loss or damage, (ii) after consultation and approval by
Landlord, to clean up and (iii) to indemnify, defend and hold Landlord harmless
from and against any claims, suits, causes of action, costs and fees, including
attorney’s fees, arising from or connected with any such contamination, claim of
contamination, loss or damage. This provision shall survive the termination of
this Lease.


25.

GENERAL PROVISIONS.


  25.1      Estoppel Certificate. (a) Tenant shall at any time upon not less
than ten (10) days prior written notice from Landlord, execute, acknowledge and
deliver to Landlord a statement in writing: (i) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification, identifying the instruments of modification and certifying
that this Lease, as so modified, is in full force and effect), and the date to
which the Base Rent, security deposit, Additional Rent and other charges are
paid in advance, if any, and (ii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults, if any, which are claimed. Any such statement may be conclusively
relied upon by any prospective purchaser, encumbrancer or other transferee of
the Premises.


-20-

--------------------------------------------------------------------------------


        (b)        Tenant’s failure to deliver such statement within such time
shall be conclusive upon Tenant: (i) that this Lease is in full force and
effect, without modification except as may be represented by Landlord, (ii) that
there are no uncured defaults in Landlord’s performance, and (iii) that no rent
has been paid in advance; and


        (c)        If Landlord desires to finance or refinance the Premises or
the Building, or any part thereof, Tenant hereby agrees to deliver to Landlord
and/or to any lender designated by Landlord such financial records of Tenant as
may be reasonably required by such lender. Such statements may include but not
be limited to the past three (3) years’ financial statements of Tenant. All such
financial statements shall be received by Landlord in confidence and shall be
used only for the purposes herein set forth.


  25.2      Landlord’s Interest and Liability. The term “Landlord” as used
herein shall mean only the owner or owners at the time in question of the fee
title or a tenant’s interest in a ground lease of the real property on which the
improvements comprising the Building are situated. In the event of any transfer
of such title or interest, Landlord herein named (and in case of any subsequent
transfers the then grantor), shall be relieved from and after the date of such
transfer of all liability as respects Landlord’s obligations thereafter to be
performed, provided that any funds in the hands of Landlord or the then grantor
at the time of such transfer in which Tenant has an interest shall be delivered
to the grantee. The obligations contained in this Lease to be performed by
Landlord shall, except as aforesaid, be binding on Landlord’s successors and
assigns only during their respective periods of ownership. Anything to the
contrary elsewhere in this Lease notwithstanding, Tenant shall look solely to
the estate and property of the Landlord in the Building for the satisfaction of
the Tenant’s remedies for the collection of a judgment (or other judicial
process) requiring the payment of money by the Landlord in the event of any
default or breach by the Landlord with respect to any of the terms, covenants
and conditions of the Lease to be observed and/or performed by the Landlord, and
no other property or assets of the Landlord shall be subject to levy, execution
or other enforcement procedure for the satisfaction of the Tenant’s remedies.


  25.3      Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.


  25.4      Interest on Past Due Obligations; Certified Funds. In the event that
either Tenant is more than ten (10) days late in making any payment due under
the Lease, or any payment from Tenant to Landlord does not clear the bank or is
returned for insufficient funds, and either such condition occurs on two or more
occasions, or each occurs once, Landlord shall have the right at any time
thereafter to require that all succeeding monthly installments of Base Rent and
all succeeding payments of Additional Rent be paid to the Landlord in certified
funds drawn on a bank located in the metropolitan area in which the Premises are
located. Said right may be exercised by Landlord by giving notice of such
requirements to Tenant, but the giving of such notice and the exercise of this
right by Landlord shall not be construed to be a waiver of any default by Tenant
or any other right which Landlord may exercise under this Lease.


  25.4      Time of The Essence. Time is of the essence in the performance by
Tenant of its obligations hereunder.


  25.5      Captions. Any captions contained in this Lease are not a part
hereof, are for convenience only, and are not to be given any substantive
meaning in construing this Lease.


  25.6      Entire Agreement. This Lease contains the entire agreement and
understanding between the parties hereto. There are no oral understandings,
terms, or conditions, and neither party has relied upon any representations,
express or implied, not contained in this Lease. All prior understandings,
terms, or conditions are deemed merged in this Lease. No modification of this
Lease shall be binding unless such modification shall be in writing and signed
by the parties hereto. Tenant acknowledges that it has not been induced to enter
into this Lease by any promises or representations not expressly set forth in
this Lease, and if any such representations were made prior to the execution of
this Lease, Tenant acknowledges that it has not relied on the same, and that
Landlord shall have no liability with respect to any such representations.


  25.7      Waivers. No failure by either party to insist upon the strict
performance of any agreement, term, covenant or condition hereof or to exercise
any right or remedy consequent upon a breach thereof, and no acceptance of full
or partial rent or the continuance of any such breach, shall constitute a waiver
of any such breach of such agreement, term, covenant or condition or a
relinquishment of the right to exercise such right or remedy. No agreement,
term, covenant or condition hereof to be performed or


-21-

--------------------------------------------------------------------------------


  complied with by either party, and no breach thereof, shall be waived, altered
or modified except by a written instrument executed by the other party. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant or condition hereof shall continue in full force and
effect with respect to any other then existing or subsequent breach thereof.
Notwithstanding any termination of this Lease, the same shall continue in force
and effect as to any provisions of the Lease, including remedies, which require
or permit observance or performance of Landlord or Tenant subsequent to
termination.


    25.        Recording. Tenant shall not record this Lease. Any such
recordation by Tenant shall be a breach of this Lease.

  25.9      Determinations by Landlord. Whenever in this Lease the Landlord is
to make any determination or decision, the Landlord shall make its determination
or decision in the exercise of its reasonable discretion and judgment; however,
any such determination or decision shall not bind the Landlord if it has not
been confirmed in writing.


  25.10      Cumulative Remedies. No remedy or election by Landlord hereunder
shall be deemed exclusive, but shall wherever possible be cumulative with all
other remedies at law or in equity to which Landlord may be entitled.


  25.10      Covenants and Conditions. Each provision of this Lease performable
by Tenant shall be deemed both a covenant and a condition.


  25.12       Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment, subletting or transfer by Tenant and subject to the
provisions of Section 25.2, this Lease shall bind the parties, their personal
representatives, heirs, successors and assigns. This Lease shall be governed by
the laws of the state where the Premises are located.


  25.13      Attorneys Fees. In the event of litigation relating to this Lease,
the prevailing party shall be entitled to recover from the losing party any
costs or reasonable attorneys fees incurred by the prevailing party in
connection with such litigation. If Landlord utilizes the services of an
attorney to enforce any of its rights hereunder but which does not result in the
bringing of an action, Tenant shall immediately pay to Landlord upon demand
therefor the amount of such attorneys fees incurred.


  25.14      Landlord’s Access. Landlord and Landlord’s agents, representatives
and designees shall have the right to enter the Premises as reasonably necessary
or desirable to Landlord for the purpose of inspecting the same, showing the
same to prospective purchasers, tenants, lenders or other transferees, making
such alterations, repairs, improvements or additions to the Premises or to the
Building as Landlord may deem necessary or desirable, or for any other
reasonable purpose as Landlord may determine. Landlord may at any time place in,
on or about the Premises any “For Sale”, or “For Lease” or similar signs, all
without rebate of rent or liability to Tenant.


  25.15      Auctions. Tenant shall not conduct any auction, liquidation sale,
or going out of business sale in, on or about the Premises.


  25.16      Merger. The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, shall not work a merger, and shall, at the
option of the Landlord, terminate all or any existing subtenancies or may, at
the option of Landlord, operate as an assignment to Landlord of any or all of
such subtenancies.


  25.17      Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of said corporation represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of said corporation in
accordance with a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the Bylaws of said corporation, and that this
Lease is binding upon said corporation in accordance with its terms.


          If Tenant is a division or subsidiary of a corporation, each
individual executing this Agreement on behalf of the division or subsidiary
represents and warrants that he or she is duly authorized to execute and deliver
this Agreement on behalf of the division or subsidiary, in accordance with a
duly adopted resolution of the Board of Directors of the parent corporation,
that this Agreement is binding upon the parent corporation (as well as the
division or subsidiary) in accordance with its terms, and that said division or
subsidiary shall, within (30) days after request by Landlord, deliver to
Landlord a certified copy of a resolution ratifying the execution of this
Agreement.


-22-

--------------------------------------------------------------------------------


  If Tenant is a partnership, each individual executing this Agreement on behalf
of said partnership represents and warrants that he or she is duly authorized to
sign and deliver this Agreement on behalf of said partnership and that this
Agreement is binding upon said partnership in accordance with its terms.


  25.18      Signs. Landlord may prescribe a uniform pattern of identification
signs for tenants to be place on the outside of the doors leading into their
respective premises, and other than such identification signs, Tenant shall not
install, paint, display, inscribe, place or affix, or otherwise attach, any
sign, fixture, advertisement, notice, lettering or direction on any part of the
outside of the Building or in the interior or other portion of the Building
without obtaining the prior written consent of the Landlord.


  25.20       Brokers. The parties hereto acknowledge that the brokers named in
Section 1.19 were the sole real estate brokers that represented the Landlord
herein, and that Landlord owes no commissions to any other brokers whatsoever,
and Tenant agrees to indemnify Landlord from claims for commission from any
other brokers arising out of the execution of this Lease if such brokers were
contacted by Tenant.


  25.19       Guarantor. In the event that there is a guarantor of this Lease,
said guarantor shall have the same obligations as Tenant under this Lease.


  25.20       Governing Law. This lease shall be governed by and construed in
accordance with the laws of the state in which the Building is located.


  25.21       Joint and Several Liability. If two or more individuals,
corporations, partnerships or other business associates (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay rent
and perform all other obligations hereunder shall be deemed to be joint and
several, and all notices, payments and agreements given or made by, with or to
any one of such individuals, corporations, partnerships or other business
associations shall be deemed to have been given or made by, with or to all of
them. In like manner, if Tenant shall be a partnership or other business
association, the members of which are, by virtue of statute or federal law,
subject to personal liability, the liability of each such member be joint and
several.


  25.22       No Joint Venture. Any intention to create a joint venture or
partnership relation between the parties hereto is hereby expressly disclaimed.


  25.23       Hazardous Waste — The term “Hazardous Materials”, as used in this
Lease shall mean pollutants, contaminants, toxic or hazardous wastes, or any
other substances, the use and/or the removal of which is required or the use of
which is restricted, prohibited or penalized by an “Environmental Law”, which
term shall mean any federal, state or local law, ordinance or other statute of a
governmental or quasi-governmental authority relating to pollution or protection
of the environment. Tenant hereby agrees that (i) no activity will be conducted
on the Premises that will produce any Hazardous Substance, except for such
activities that are part of the ordinary course for Tenant’s business activities
(the “Permitted Activities”) provided said Permitted Activities are conducted in
accordance with all Environmental Laws and have been approved in advance in
writing by Landlord; Tenant shall be responsible for obtaining any required
permits and paying any fees and providing any testing required by any
governmental agency; (ii) the Premises will not be used in any manner for the
storage of any Hazardous Substances except for the storage of such materials
that are used in the ordinary course of Tenant’s business (“Permitted
Materials”) provided such Permitted Materials are properly stored in a manner
and location meeting all Environmental Laws and approved in advance in writing
by Landlord; Tenant shall be responsible for obtaining any required permits and
paying any fees and providing any testing required by any governmental agency;
(iii) no portion of the Premises will be used as a landfill or a dump; (iv)
Tenant will not install any underground tanks of any type; (v) Tenant will not
allow any surface or subsurface conditions to exist or come into existence as a
result of Tenant’s actions or the conduct of Tenant’s business on the Leased
Premises that constitute or with the passage of time may constitute a public or
private nuisance; (vi) Tenant will not permit any Hazardous Substances to be
brought onto the Premises, except for the Permitted Materials described below,
or hereafter approved in writing by Landlord and if so brought or found located
thereon, the same shall be immediately removed, with proper disposal, and all
required cleanup procedures shall be diligently undertaken pursuant to all
Environmental Laws. Landlord or Landlord’s representative shall have the right
but not the obligation to enter the Premises for the purposes of inspecting the
storage, use and disposal of Permitted Materials to ensure compliance with all
Environmental Laws. Should it be determined, in Landlord’s sole opinion, that
said Permitted Materials are being improperly stored, used, or disposed of, then
Tenant shall immediately take such corrective action within twenty four (24)
hours,


-23-

--------------------------------------------------------------------------------


  Landlord shall have the right to perform such work and Tenant shall promptly
reimburse Landlord for any and all costs associated with said work. If at any
time during or after the term of the Lease, the Premises are found to be so
contaminated or subject to said conditions, and such contamination is caused by
Tenant or the conduct of its business on the Premises, Tenant shall diligently
institute proper and thorough cleanup procedures at Tenant’s sole cost, and
Tenant agrees to indemnify, save and hold Landlord harmless from all and against
claims, demands, actions, liabilities, costs, expenses, damages and obligations
of any nature arising from or as a result of the use of the Premises by Tenant,
and regardless of whether or not Landlord is found to be solely, concurrently,
or jointly negligent with Tenant. The foregoing indemnification and the
responsibilities of Tenant shall survive the termination or expiration of this
Lease. Anything contained herein to the contrary notwithstanding, Landlord shall
not unreasonably withhold its consent with respect to the use, storage,
generation or manufacturing of Hazardous Substances on or about the Leased
Premises provided same is done in the ordinary course of Tenant’s business, and
in compliance with all environmental laws.


  26.      Right of First Refusal: Tenant shall have a right of first refusal on
the remaining office space located in 7 Kingsbridge Road (the “Adjacent Space”).
Upon receiving notice from the current occupant of the Adjacent Space that it
intends to vacate the space, Landlord will notify Tenant. Landlord will offer
the space to the tenant at the market rate in effect at that time. Tenant will
have five (5) business days within which to decide whether or not it intends to
take the space. If it decides to take the space, Tenant shall notify Landlord of
its decision, and Tenant shall pay the first month’s rent for the Adjacent Space
to Landlord within five (5) days of its having notified Landlord.


        The parties hereto have executed this Lease on the second page hereof on
the dates specified immediately below their respective signatures.

        THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.















-24-

--------------------------------------------------------------------------------



EXHIBIT A

Legal description




































-25-

--------------------------------------------------------------------------------


EXHIBIT B, TO OFFICE BUILDING LEASE

PREMISES SITE PLAN

[image.jpg]



-26-

--------------------------------------------------------------------------------


EXHIBIT C

LANDLORD WORK LETTER



1.

HVAC – A/C and Heat shall be properly balanced, all thermostats shall be
operational, and adequate controls shall be distributed through out the Leased
Premises


2.

BATHROOMS – New tile floor, wall covering on walls, new countertops, new mirrors
and new hardware through out the bathroom. Re-use existing partitions.


3.

Paint entire Leased Premises


4.

All hallways to be re-carpeted


5.

New carpeting in executive area – secretary area and Mr. Perez’ office.


6.

Wall covering in Mr. Perez’ office


7.

Erect wall and install access in small conference room, to block transformer.



















-27-

--------------------------------------------------------------------------------


EXHIBIT D, PARKING ADDENDUM OF OFFICE BUILDING LEASE

This schedule is made a part of the attached Lease.


RULES AND REGULATIONS FOR AUTOMOBILE PARKING

As per Page 1, paragraph 1, of this agreement the Tenant is entitled to 22
unassigned parking spaces.

        1.        Tenant may only use the parking spaces during tenant’s regular
business hours.

        2.        The parking spaces are only to be used for the parking of a
passenger automobile/van. At the discretion of the Landlord and effective
immediately, after written notification to Tenant, the space assigned to Tenant
may be changed from time to time during the term of this Lease.

        3.        The Landlord is under no duty to render any services of any
kind concerning the vehicle(s) or its maintenance while the same is stored in
the garage.

        4.        The Landlord shall not be liable for damage to the vehicle(s)
or for theft of the vehicle(s) or any parts thereof, or of its contents. The
intention is that the Landlord shall have no liability regarding the vehicle(s)
or its contents, to the fullest extent of the law.

        5.        The Tenant agrees to carry insurance at the Tenant’s own cost
for theft and damage to the vehicle(s) and its contents, by fire or otherwise,
including liability coverage for injuries or property damage to others while
this Lease is in force.

        6.        The Tenant shall not carry nor store any unlawful or hazardous
goods or material in the vehicle(s) while parked in the parking lot.

        7.        The Tenant shall under no circumstances service or make any
repairs to the vehicle(s), nor use any oils or greases, while the vehicle(s) is
in the parking lot, nor do so on the property of the Landlord.

        8.     Tenant parking privileges shall terminate in conjunction with the
Lease.

        9.     Landlord agrees to illuminate parking lot every night at least
until 12:00 AM

        10.     Landlord shall not restrict Tenant from using available parking
spaces during agent training events.

















-28-

--------------------------------------------------------------------------------

EXHIBIT D, RULES AND REGULATIONS

TO OFFICE BUILDING LEASE


It is agreed that the following rules and regulations shall be and are hereby
made a part of this Lease, and the Tenant agrees that its employees and agents
or any other persons permitted by the Tenant to occupy or enter the Premises
will at all times abide by these rules and regulations. It is further agreed
that a default in the performance and observation of these rules and regulations
shall operate the same as any other default under this Lease.

        1.        The sidewalks, entries, passages, and stairways shall not be
obstructed by the Tenant or its agents, or used by them for any purpose other
than ingress and egress to and from their offices.

        2.        a.      Furniture, equipment, or supplies shall be moved in or
out of the Building only during such hours and in such manner as may be
prescribed by the Landlord.

                   b.      No safe or article, the weight of which may
constitute a hazard or danger to the Building or its equipment, shall be moved
into the Premises. Safes and other equipment, the weight of which is not
excessive, shall be moved into, from or about the Building during such hours and
in such manner as shall be prescribed by the Landlord, and the Landlord shall
have the right to designate the location of such articles in the space hereby
demised.

        3.        The name of the Tenant and/or signs of the Tenant shall not be
placed upon any part of the Premises except as provided by the Landlord.

        4.        Water closets and other water fixtures shall not be used for
any purpose other than that for which the same are intended, and any damage
resulting to the same from misuse on the part of the Tenant, its agents or
employees, shall be paid for by the Tenant. No person shall waste water by tying
back or wedging the faucets or in any other manner.

        5.        No animals shall be allowed in the office, halls, or corridors
of the Building.

        6.        Bicycles or other vehicles shall not be permitted in the
offices, halls, or corridors of the Buildings, nor shall any obstruction of
sidewalks of entrances of the Building by such be permitted.

        7.        No person shall disturb the occupants of the Building or
adjoining buildings or premises by the use of any television, radio, or musical
instrument or equipment, or by the making of loud or improper noises.

        8.        No additional lock or locks shall be placed by the Tenant on
any door in the Building unless written consent of the Landlord shall first be
obtained.

        9.        The use of oil, gas or inflammable liquids for heating,
lighting, or any other purpose is expressly prohibited. Explosives or other
articles deemed extra hazardous shall not be brought into the Building.

        10.        The Tenant shall exercise due care and within reasonable
limits shall not mark upon, paint or affix upon, cut, drill into, drive nails or
screws into, or in any way deface the walls, ceiling, partitions, or floors of
the Premises or of the Building, and any defacement, damage, or injury caused by
the Tenant, its agents or employees, shall be paid for by the Tenant.

        11.        The Landlord shall at all times have the right by its
officers or agents to enter the Premises to inspect and examine the same and to
show the same to persons wishing to lease, purchase, or mortgage them.

        12.        The Tenant agrees to use chair pads to be furnished by the
Tenant under all rolling and ordinary desk chairs in the carpeted areas of the
Premises throughout the term of this Lease.

        13.        The Landlord reserves the right to make such other and
further reasonable rules and regulations as in its judgment may from time to
time be necessary and desirable for the safety, care, and cleanliness of the
Premises and for the preservation of good order therein. Such rules and
regulations shall be effective upon receipt of changes and/or additions as
provided by the provision for Notice, Section 19 of said Lease.


-29-